DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

       BOARD OF COUNTY COMMISSIONERS BROWARD COUNTY
         FLORIDA, a political subdivision of the State of Florida,

                                   Appellant,

                                         v.

            LORI PARRISH, Broward County Property Appraiser,

                                    Appellee.

                                 No. 4D14-101

                             [December 10, 2014]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Dale Ross, Judge; L.T. Case No. 13-023090 (08).

   Joni Armstrong Coffey, Broward County Attorney, Andrew J. Meyers,
Chief Appellate Counsel, and Rocio Blanco Garcia, Assistant County
Attorney, Fort Lauderdale, for appellant.

  William R. Scherer of Conrad & Scherer, LLP, Fort Lauderdale, and
Bruce S. Rogow and Tara A. Campion of Bruce S. Rogow, P.A., Fort
Lauderdale, for appellee.

GROSS, J.

   This case is a tug of war between Broward County’s property appraiser,
a constitutional officer, and the Board of County Commissioners. The
Board wants to have as much control over its budget as possible; the
property appraiser believes that the Board’s discretion over her budget is
limited by the budget review process set by state law. The Florida
Constitution says that the Board’s “powers of local self-government” may
not be “inconsistent with general law.”1 Art. VIII, § 1(g), Fla. Const. Our

1As   the Supreme Court has explained,

        [a] general law operates universally throughout the state, or
        uniformly upon subjects as they may exist throughout the state, or
        uniformly within permissible classifications by population of
reading of applicable state statutes compels the conclusion that the
property appraiser’s view of her budgetary process is correct, so we affirm
the order granting a writ of mandamus.2
                               Factual Background
    By way of background, section 195.087, Florida Statutes (2013),
requires the Florida Department of Revenue (“the FDOR”) to determine the
budget for each county’s property appraiser. Under this statute, on or
before June 1 of each year, property appraisers must submit to the FDOR
“a budget for the operation of the property appraiser’s office for the ensuing
fiscal year beginning October 1,” and furnish a copy of such budget to the
subject county’s commissioners. § 195.087(1)(a), Fla. Stat. (2013).
Following submission, the FDOR has until July 15 to notify the property
appraiser and the board of county commissioners of its tentative budget
amendments and changes. Id. Thereafter, “the property appraiser and
the board of county commissioners may submit additional information or
testimony to the [FDOR] respecting the budget” until—at the latest—
August 15, at which point the FDOR “shall make its final budget
amendments or changes to the budget and shall provide notice thereof to
the property appraiser and board of county commissioners.” Id.
   Should the property appraiser or board of county commissioners take
exception with the FDOR’s final budget determination, either is entitled to
appeal the matter to the Administration Commission—comprised of the
Governor and Cabinet—no later than fifteen days after the county
concludes its section 200.065(2)(d),3 Florida Statutes (2013), public

       counties or otherwise, or is a law relating to a state function or
       instrumentality.

Fla. Dep’t. of Business & Prof’l Regulation v. Gulfstream Park Racing Ass’n, 967
So. 2d 802, 807 (Fla. 2007) (quoting State ex rel. Landis v. Harris, 163 So. 237,
240 (Fla. 1934)).

2At oral argument, the County suggested that the question presented in this case
was moot. Without deciding the issue of mootness, we consider the case on its
merits because it presents a controversy “capable of repetition, yet evading
review.” N.W. v. State, 767 So .2d 446, 447 n.2 (Fla. 2000); see also B.G. v. State,
137 So. 3d 548, 548 (Fla. 4th DCA 2014).

3Section   200.065(2)(d), Florida Statutes (2013), states in full:

       Within 15 days after the meeting adopting the tentative budget, the
       taxing authority shall advertise in a newspaper of general
       circulation in the county as provided in subsection (3), its intent to
       finally adopt a millage rate and budget. A public hearing to finalize

                                          -2-
hearing to finalize the county’s budget and set its millage rate.
§ 195.087(1)(b), Fla. Stat. (2013).


    Unlike a plenary appeal to this court,4 an appeal to the Administration
Commission is not a matter of right, as the statute dictates merely that
the Commission “may hear appeals” from the FDOR’s final action. Id. If
the Administration Commission considers the matter and finds “any
aspect of the budget [to be] unreasonable in light of the workload of the
office of the property appraiser in the county under review,” it may amend
the judgment as necessary. Id. Upon completion of this process, the
resulting budget request “as approved by the department and as amended
by the commission . . . become[s] the operating budget of the property
appraiser for the ensuing fiscal year beginning October 1, except that the


        the budget and adopt a millage rate shall be held not less than 2
        days nor more than 5 days after the day that the advertisement is
        first published. During the hearing, the governing body of the
        taxing authority shall amend the adopted tentative budget as it sees
        fit, adopt a final budget, and adopt a resolution or ordinance stating
        the millage rate to be levied. The resolution or ordinance shall state
        the percent, if any, by which the millage rate to be levied exceeds
        the rolled-back rate computed pursuant to subsection (1), which
        shall be characterized as the percentage increase in property taxes
        adopted by the governing body. The adoption of the budget and the
        millage-levy resolution or ordinance shall be by separate votes. For
        each taxing authority levying millage, the name of the taxing
        authority, the rolled-back rate, the percentage increase, and the
        millage rate to be levied shall be publicly announced prior to the
        adoption of the millage-levy resolution or ordinance. In no event
        may the millage rate adopted pursuant to this paragraph exceed the
        millage rate tentatively adopted pursuant to paragraph (c). If the
        rate tentatively adopted pursuant to paragraph (c) exceeds the
        proposed rate provided to the property appraiser pursuant to
        paragraph (b), or as subsequently adjusted pursuant to subsection
        (11), each taxpayer within the jurisdiction of the taxing authority
        shall be sent notice by first-class mail of his or her taxes under the
        tentatively adopted millage rate and his or her taxes under the
        previously proposed rate. The notice must be prepared by the
        property appraiser, at the expense of the taxing authority, and must
        generally conform to the requirements of s. 200.069. If such
        additional notice is necessary, its mailing must precede the hearing
        held pursuant to this paragraph by not less than 10 days and not
        more than 15 days.

4See   art. V, § 4(b)(1), Fla. Const.

                                        -3-
budget so approved may subsequently be amended under the same
procedure.” Id.
    In this case, the Board informed its constitutional officers—including
its property appraiser, Lori Parrish—that the county was expecting a 1.8%
appropriation increase, leaving the property appraiser with a target budget
of $14,600,200. On June 5, 2013, the Board revised its appropriation
figure to 3.8%, increasing the property appraiser’s projected budget to
$14,886,000.
    Notwithstanding the Board’s position on her budget, on May 31, 2013,
the property appraiser submitted to the FDOR her office’s proposed 2014
fiscal year budget, requesting $18,819,000. Consistent with section
195.087(1), the FDOR reviewed the budget request, made certain
amendments and changes, and on July 11, 2013, notified both the
property appraiser and the Board that it reached a tentative budget for the
office of $18,712,207. Displeased with the determination, the Board
responded by submitting additional information to the FDOR, including
the aforementioned projected budget and its explanation for the
calculation. Nevertheless, when the statutory deadline of August 15
arrived, the FDOR informed both sides no further changes would be
forthcoming, leaving the county responsible for $16,563,527 of the bill.
    Unwilling to bind itself by the FDOR’s decision, the Board convened
during a September 24, 2013 public hearing to discuss adopting a 2014
fiscal budget that appropriated less funds to the property appraiser than
the amount approved by the FDOR. During the hearing, Commissioner
Martin David Kiar moved to approve the property appraiser’s budget as set
by the FDOR, arguing that under section 195.087(1)’s statutory scheme,
a property appraiser “is entitled and should receive the Department of
Revenue approved budget.”           In a sentiment joined by several
commissioners and the mayor, Commissioner Kiar explained:
      [W]e owe the Property Appraiser the money that the
      Department of Revenue approved. We technically owe that
      money to her.    That’s money that we’re supposed to
      appropriate to.
      If we’re upset with that, we can appeal to the Cabinet but we
      have to appropriate that money. That is technically her
      money. It’s been approved by the Department of Revenue. It’s
      been set up by that.
    Despite these concerns, the Board’s majority approved a final 2014
fiscal year budget appropriating only $15,855,000 for the property
appraiser, a significant drop from the FDOR’s approved amount. In


                                   -4-
conjunction with this decision, the Board chose to appeal the FDOR’s final
budgetary decision to the Administration Commission.                Since
supplemental authority was never submitted, and the 2014 fiscal year has
come to a close, it appears no decision from the Administration
Commission’s will issue.
                              Procedural Posture
    Believing the Board’s action to be unauthorized, the property appraiser
filed a request with Broward County for a quarterly draw of $4,140,881.75,
conforming to the FDOR’s budgetary determination. After the county
countered with an offer of $3,963,750.00, the property appraiser filed a
petition for writ of mandamus in the circuit court against the Board,
requesting that the Board be compelled “to fully fund the [FDOR] approved
Fiscal Year-2014 operation budget, as required per Florida Statutes, §§
192.091 and 195.087.” Aside from the irreparable harm caused by her
inability to carry out her statutory duty, the property appraiser argued
that “[b]ecause the county commission’s duty to adhere to the [FDOR’s]
final budget is wholly ministerial, its refusal to fully fund the [p]roperty
[a]ppraiser [wa]s the . . . type of agency inaction that mandamus is
designed to redress.”
    After the trial court entered an alternative writ of mandamus,5 the
Board responded by characterizing the petition as an “improper attempt
to circumvent the exclusive appellate procedures established by the
Florida Legislature” in section 195.087(1)(b), involving an appeal to the
Administration Commission. In addition, the Board asserted the petition
failed to satisfy the elements justifying a writ of mandamus.
   Following a non-evidentiary hearing, in December 2013, the trial court
entered a final order granting the property appraiser’s mandamus petition,
compelling the Board to “immediately fund [the property appraiser’s]
budget in accordance” with the FDOR’s final budget determination. In so
ruling, the trial court noted that while section 195.087(1)(b) provides either
the property appraiser or board of county commissioners the ability to
appeal the FDOR’s final budget determination to the Administration


5“If a petition for writ of mandamus shows a prima facie case for relief, the [trial]
court shall issue an alternative writ in mandamus to which the defendant in the
mandamus proceeding shall respond as provided in Florida Rule of Civil
Procedure 1.140.” Brown v. State, 93 So. 3d 1194, 1196 (Fla. 4th DCA 2012)
(citing Parish v. State, 59 So. 3d 1229, 1230 (Fla. 4th DCA 2011); Fla. R. Civ. P.
1.630(d)(3)).




                                        -5-
Commission, the budget approved by the FDOR is “final” such that the
property appraiser maintained “an immediate right to be funded so as to
discharge [her] constitutional duties.” The trial court cautioned, however,
that its order was “not intended to usurp the budgetary authority of [the
Board, the FDOR,] or the Administration Commission”; rather, its purpose
was to direct the Board to “comply and discharge their ministerial act of
funding the budget for [the property appraiser] as approved or
subsequently amended by the” FDOR.
    The Circuit Court Did Not Abuse its Discretion in Granting a Writ of
Mandamus Requiring the Board to Fund the Property Appraiser in Accord
with the FDOR’s Approved Budget, Even Though the Board Sought Review
                      with the Governor and Cabinet
   The question before us concerns whether the FDOR’s final
determination of the property appraiser’s budget entitled her to recover
from the Board a quarterly draw in that amount at the start of the fiscal
year, notwithstanding the pendency of an appeal with the Administration
Commission. Close analysis of the applicable statutory framework
supports the property appraiser’s position.
   While the granting of a writ of mandamus petition is typically reviewed
for an abuse of discretion, see Ilkhani v. Lamberti, 50 So. 3d 1180, 1181
(Fla. 4th DCA 2010), “to the extent our decision turns on statutory
interpretation, we apply a de novo standard of review.” Harvard ex rel. J.H.
v. Village of Palm Springs, 98 So. 3d 645, 647 (Fla. 4th DCA 2012) (citing
Anthony v. Gary J. Rotella & Assocs., P.A., 906 So. 2d 1205 (Fla. 4th DCA
2005)).
    As its primary issue on appeal, the Board asserts the property appraiser
lacks a clear legal right sufficient to warrant mandamus relief since neither
section 195.087’s “statutory scheme nor case law expressly addresses a
duty to provide interim funding” in the amount approved by the FDOR,
where an appeal is pending with the Administration Commission. The
property appraiser counters that, in accordance with section 192.091,
Florida Statutes (2013), “unless and until the Governor and Cabinet,
sitting as the Administration Commission, amend the [FDOR’s budgetary
determination,] the budget stands as approved and must be proportionally
funded by the” Board.
   “Mandamus is a common law remedy used to enforce an established
legal right by compelling a person in an official capacity to perform an
indisputable ministerial duty required by law.” Poole v. City of Port Orange,
33 So. 3d 739, 741 (Fla. 5th DCA 2010) (citing Puckett v. Gentry, 577 So.
2d 965, 967 (Fla. 5th DCA 1991)). “‘To be entitled to mandamus relief, the
petitioner must have a clear legal right to the requested relief, the

                                    -6-
respondent must have an indisputable legal duty to perform the requested
action, and the petitioner must have no other adequate remedy available.’”
Barnett v. Antonacci, 122 So. 3d 400, 404 (Fla. 4th DCA 2013) (quoting
Pleus v. Crist, 14 So. 3d 941, 945 (Fla. 2009)). Mandamus, therefore,
cannot be used “‘to compel a public agency to exercise its discretionary
powers in a given manner,’” Dep’t of Children & Family Servs. v. Burton,
802 So. 2d 467, 469 (Fla. 2d DCA 2001) (quoting Williams v. James, 684
So. 2d 868, 869 (Fla. 2d DCA 1996)), or in “cases of doubtful right.” State
ex rel. Haft v. Adams, 238 So. 2d 843, 844 (Fla. 1970) (quoting State ex rel.
Perkins v. Lee, 194 So. 315, 317 (Fla. 1940)).

   Central to mandamus relief is the ministerial character of the compelled
action—a situation arising where there “is no room for the exercise of [the
respondent’s] discretion, and the performance being required is directed
by law.’” Wright v. Frankel, 965 So. 2d 365, 370 (Fla. 4th DCA 2007)
(quoting Shulmister v. City of Pompano Beach, 798 So. 2d 799, 802 (Fla.
4th DCA 2001)). In the agency context, “official action is considered
ministerial when it is arrived at as the result of the performance of a
specific duty arising from legislatively designated facts.” Solomon v.
Sanitarians’ Registration Bd., 155 So. 2d 353, 356 (Fla. 1963). “It is the
nature of the particular thing to be done that determines whether its
character is ministerial for mandamus purposes.” W. Flagler Assocs., Ltd.
v. Bd. of Bus. Regulation, 241 So. 2d 369, 378 (Fla. 1970).

   To place this issue in its proper context, it is essential to grasp the
FDOR’s role in establishing a county property appraiser’s budget, as
established by the Legislature. Thus, we begin our analysis by discussing
why the Legislature, through section 195.087(1)6, interjected the FDOR—

6S   ection 195.087(1)(a), Florida Statutes (2013), provides in full as follows:

         On or before June 1 of each year, every property appraiser,
         regardless of the form of county government, shall submit to the
         Department of Revenue a budget for the operation of the property
         appraiser’s office for the ensuing fiscal year beginning October 1.
         The property appraiser shall submit his or her budget in the
         manner and form required by the department. A copy of such
         budget shall be furnished at the same time to the board of county
         commissioners. The department shall, upon proper notice to the
         county commission and property appraiser, review the budget
         request and may amend or change the budget request as it deems
         necessary, in order that the budget be neither inadequate nor
         excessive. On or before July 15, the department shall notify the
         property appraiser and the board of county commissioners of its
         tentative budget amendments and changes. Prior to August 15, the

                                           -7-
a state agency—into a dispute between a county property appraiser and a
board of county commissioners.

    In enacting Chapter 195, the Legislature’s stated purpose was “to
recognize and fulfull the state’s responsibility to secure a just valuation for
ad valorem tax purposes of all property and to provide for a uniform
assessment as between property within each county and property in every
other county or taxing district.” § 195.0012, Fla. Stat. (2013) (emphasis
added). In effectuating this goal, the Legislature charged the FDOR “with
implementing [this] intention” by, among other things,7 “supervising
Florida property appraisers and other local taxation officials and ensuring
that they comply with the laws which govern the assessment, collection
and administration of ad valorem taxes.” Dep’t of Revenue v. Ford, 438 So.
2d 798, 800 (Fla. 1983) (citation omitted). As our supreme court cautioned
in Burns v. Butscher, 187 So. 2d 594, 596 (Fla. 1966), absent this stable
statewide presence, the “[e]xercise of unbridled discretion by 67 Tax
Assessors without their being anchored to any master plan would result
in . . . imbalance.”

   The FDOR’s role in setting the budget for each county’s property
appraiser serves the goal of a “uniform assessment as between property
within each county.” § 195.0012, Fla. Stat. (2013). Prior to 1973, section
195.011, Florida Statutes, broadly tasked the FDOR8 with reviewing
budgets submitted by assessors and tax collectors to determine whether
the requested amount was sufficient “to carry on [the assessor or tax
collector’s] work”; if the budget was inadequate or excessive, the FDOR
was required to return the budget to the assessor or tax collector, together
with its ruling, to allow the entity to make the required budgetary revisions
prior to resubmission.9 § 195.011, Fla. Stat. (1971).

      property appraiser and the board of county commissioners may
      submit additional information or testimony to the department
      respecting the budget. On or before August 15, the department
      shall make its final budget amendments or changes to the budget
      and shall provide notice thereof to the property appraiser and board
      of county commissioners.

7See In re Polygraphex Sys., Inc., 275 B.R. 408, 415-16 (Bankr. M.D. Fla. 2002)
(detailing the FDOR’s relationship with property appraisers).

8In the statute’s initial 1941 iteration, this responsibility fell upon the state’s
elected comptroller. See Ch. 41-20722, Laws of Fla.

9Section195.087(2), Florida Statutes (2013), still applies substantially the same
budget review system for tax collectors.

                                       -8-
   In 1973, the Legislature “substantially reworded” this budget review
scheme by enacting section 195.087, which provided the FDOR with
appreciably more guidance and safeguards, particularly as applied to
property appraisers. See Ch. 73-172, Laws of Fla. The Attorney General
in 1973 explained that this change derived in part from the Legislature’s
desire to preserve uniformity within the property appraisal process:

      The integrality of, and the procedural safeguards incorporated
      in, the foregoing budget review system give rise to the
      inference that the legislature . . . intended to establish a
      comprehensive uniform expression of state policy regarding
      the review of county assessors’ budgets to secure their
      functional sufficiency to achieve uniform state-wide
      assessment practice.

Op. Att’y Gen. Fla. 73-389 (1973); see also In re Polygraphex Sys., Inc., 275
B.R. 408, 414 (Bankr. M.D. Fla. 2002) (stating that the “main thrust” of
Chapter 195 “is to ensure uniformity in the collection and assessment of
property taxes”).

   Viewing section 195.087 through this lens, with the insertion of the
FDOR as the arbitrator between property appraisers and county
commissioners in the budgetary process, the Legislature sought to shield
property appraisers from local political pressure to avoid compromising
the goal of statewide valuation uniformity.

   In the budgetary process, the property appraiser is the yin to the board
of county commissioners’ yang.        Each year the board of county
commissioners is required to prepare, summarize, and approve a balanced
county budget, meaning “the total of the estimated receipts available from
taxation and other sources” must “equal[ ] the total of appropriations for
expenditures and reserves.” § 129.01(2)(a)-(b), Fla. Stat. (2013). Ad
valorem taxes—which comprise the majority of the county’s recoverable
taxes—derive from combining the property appraiser’s valuation of the
county’s property with the county commissioners’ approved millage rate—
the rate at which the county’s real property is taxed. See §§ 129.03(1),
200.001, 200.065, Fla. Stat. (2013). Given this relationship, the property
appraiser’s valuation heavily impacts a county’s ability to expand its
budget—if a county’s aggregate real property decreases in value, its
operating budget also decreases absent a millage rate increase.

   Since raising taxes is politically unpopular, county commissioners have
a powerful incentive to pressure their property appraiser to arrive at higher
property valuations. If a county’s real property valuation increases, it is

                                    -9-
market forces and the property appraiser, not the county commissioners,
who shoulder the tax hike blame. For this reason, the property appraiser’s
budget is established by an unelected, independent entity—the FDOR—
instead of county commissioners. Free from political pressures, the FDOR
may hone in on the adequacy of the property appraiser’s proposed budget,
without the distraction of the next election.

   These considerations underscore why condoning the Board’s course of
action in this case would not only be contrary to the Legislature’s intent
but problematic in practice. Under section 195.087’s budget review
system, the board of county commissioners assumes the role of advocate
rather than decision-maker. As articulated by the Attorney General in
1997 when discussing section 197.087(2), which applies to an analogous
review for tax collectors, while section 195.087 “requires that a copy of the
budget be furnished to the board of county commissioners, it does not
provide for, or otherwise require, approval by the county commission.” Op.
Att’y Gen. Fla. 97-02 (1997) (emphasis added). Rather, “it is the [FDOR]
that is charged under the statute with determining whether the budget is
adequate.” Id.

   Consistent with the Attorney General’s viewpoint, section 192.091(1)(a),
Florida Statutes (2013), provides that “[t]he budget of the property
appraiser’s office, as approved by the Department of Revenue, shall be
the basis upon which the several tax authorities of each county, except
municipalities and the district school board, shall be billed by the
property appraiser for services rendered.” (Emphasis added). The
statute further directs that payments to the property appraiser “shall be
made quarterly by each such taxing authority.” § 192.091(1)(b), Fla.
Stat. (2013). (Emphasis added). These provisions, when read in pari
materia with section 195.087, express the legislative desire that the
FDOR’s final budgetary decision serve as the property appraiser’s
definitive budget for billing purposes. By placing the cards in the FDOR’s
hands, the Legislature precluded a board of county commissioners from
strong-arming a property appraiser during budgetary disputes by
withholding funds pending a discretionary appeal. Rather, as section
192.091(1)(a) dictates, the FDOR’s budgetary determination must be
honored until a budget amendment or a decision by the Administration
Commission replaces it.

  This notion is strengthened by the discretionary nature of the
Administration Commission’s appellate review. Pursuant to section
195.087(1)(b),10 the Administration Commission is neither compelled to

 Section 195.087(1)(b) provides in full:
10



                                      - 10 -
hear budgetary appeals from the property appraiser or the board of county
commissioners, nor required to provide a timetable for making its decision.
Rather, the statute provides that the Administration Commission “may
hear appeals,” suggesting that the decision to hear an appeal is a purely
discretionary one, leaving open the possibility—as occurred in this case—
that the commission may never rule upon the appeal at all.

   Given this indeterminate structure, had the Legislature intended the
FDOR’s final budgetary determination to receive an automatic stay
pending appeal to the Administration Commission, it would have provided
such remedy, as it has done in similar situations, or at the very least set
a timeline for the Administration Commission’s action. See, e.g., §
380.07(4), Fla. Stat. (2013) (stating, within the context of appeals to the
Florida Land and Water Adjudicatory Commission, that “[t]he filing of [a]
petition stays the effectiveness of the order until after the completion of
the appeal process”). By failing to do so, and crafting an appellate process
predicated on discretion, it is clear—and logical given the disruption such
a stay would bring—that the absence of a stay within the statute was a
significant omission, nullifying the Board’s argument that it may impose a
de facto stay by withholding funds from the property appraiser.



      The Governor and Cabinet, sitting as the Administration
      Commission, may hear appeals from the final action of the
      department upon a written request being filed by the property
      appraiser or the presiding officer of the county commission no later
      than 15 days after the conclusion of the hearing held pursuant to
      s. 200.065(2)(d). The Administration Commission may amend the
      budget if it finds that any aspect of the budget is unreasonable in
      light of the workload of the office of the property appraiser in the
      county under review. The budget request as approved by the
      department and as amended by the commission shall become the
      operating budget of the property appraiser for the ensuing fiscal
      year beginning October 1, except that the budget so approved may
      subsequently be amended under the same procedure. After final
      approval, the property appraiser shall make no transfer of funds
      between accounts without the written approval of the department.
      However, all moneys received by property appraisers in complying
      with chapter 119 shall be accounted for in the same manner as
      provided for in s. 218.36, for moneys received as county fees and
      commissions, and any such moneys may be used and expended in
      the same manner and to the same extent as funds budgeted for the
      office and no budget amendment shall be required.



                                     - 11 -
   To combat this conclusion, the Board contends section 195.087(1)(b)’s
linking of the deadline to file an appeal with the Administration
Commission to fifteen days after the conclusion of a section 200.065(2)(d)
hearing evidences the Legislature’s intent that county commissioners be
permitted to set an interim budget pending appeal.              The section
200.065(2)(d) hearing is the culmination of the budget creation process,
during which the county commissioners conduct a public hearing before
finalizing the county’s budget and millage rate for the fiscal year. While it
is true that section 200.065(2)(d) allows the board of county
commissioners to “amend [its] adopted tentative budget as it sees fit” and
“adopt a final budget” at this hearing, such a broad, general conferment of
power does not contravene section 192.091’s specific mandate requiring
the board to honor the FDOR’s decision—otherwise, the FDOR’s decision
would be superfluous.

   Furthermore, the Legislature’s tying of the appellate deadline to the
conclusion of the section 200.065(2)(d) hearing does little to support the
Board’s position. It makes sense that appeals be filed after the county’s
budget is finalized so the Administration Commission can fully appreciate,
within the context of the county’s total budget, the impact of a potentially
excessive or inadequate property appraiser budget.

   We have considered the other arguments raised by the Board and find
them to be unpreserved or without merit.

   Affirmed.

DAMOORGIAN, C.J., and MAY, J., concur.

                            *         *        *

   Not final until disposition of timely filed motion for rehearing.




                                    - 12 -